Title: From Thomas Jefferson to C. & A. Warwick, 27 March 1826
From: Jefferson, Thomas
To: Warwick, C. & A.


Messrs C. & A. Warwick
Monto
Mar. 27. 26
The inclosed letter from mr King not being in my possession when I recd your favor of the 20th I have been obliged to delay my answer till I could recover it. the facts in this case being to totally inapplicable to those supposed in the paper you inclosed for my signature, it is necessary for me to state them. the University of Virginia having occasion for a Philosophical apparatus, I as Rector, made applicn to Professor Barlow of Woolwich, skilled in these matters to procure the articles for us, and thro Colo. Peyton had 6300 D. deposited in the hands of mr Rufus King our Ambassador in London subject to the order of mr Barlow. I afterwds recieved informn from mr Barlow that the most costly of the articles called for would be to be made for us express and could not be had under a twelvemonth, but that such as could be found ready made should be immediately procured & forwarded.  since that I have recd no other  lre from him, no invoice, nor any other informn from any body on the subject except the lre of Dec. 25. 25 from mr King which I now inclose to you, and it is the only evidence I possess that the 5. boxes arrived in the Richmd are  the property of the Univty but what they contain and what the articles cost I cannot say. and yet so delicate are they and so exact their package that to open them for examn wd be their certain destrn  I presume you may have recd some informn from the mr Warwick named in the letter proving sufficiently that they are the property of the Univty and consequently that not being subject to duty they may be delivd I am ready to give any certif. or affidavit as to any of these facts or any others within my knolege which may justify your delivery of them to Colo B. Peyton who as agent for the Univty will recieve, and forward them, and pay all expences incurred respectig them. and I promise a communication of the invoice so soon as it comes to hand. I must ask the  and that I  I am ready moreover to conform to any thing within the scope of my knolege which may be necessary for your govmt or justificn. and particularly that the boxes shall be opened and examd here as you may direct. be so good as to return me the inclosed letter when it shall have answered the purpose of evidce to you, and to accept the assurance of my great respect